Execution Copy


COMMON SHARE PURCHASE AND REVENUE SHARE AGREEMENT
 
This Common Share Purchase and Revenue Share Agreement (this “Agreement”) is
dated as of September 28, 2011, among Resource Holdings, Inc., a Nevada
corporation (the “Company”), and West Ventures, LLC (the “Investor”).
 
WHEREAS, the Investor has agreed to make a loan (the “Loan”) to the Company
pursuant to a Senior Secured Note Agreement between Company and Investor dated
as of the date hereof (the “Loan Agreement”);
 
WHEREAS, as consideration for Investor’s agreement to make the Loan and enter
into the Loan Agreement, the Company has agreed, subject to the terms and
conditions hereof, and pursuant to Section 4(2) of the Securities Act (as
defined below) and Rule 506 promulgated thereunder, to issue to the Investor for
no further consideration, the Common Shares;
 
WHEREAS, as further consideration for Investor’s agreement to make the Loan and
enter into the Loan Agreement, the Company has agreed to grant Investor the
Revenue Share;
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Investor agree, with
the intent to be legally bound, as follows:
 
ARTICLE I
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
 
“Abdala Loan Agreement” means the Loan Agreement dated September __, 2011,
between Reginaldo Luiz De Almeida Ferreira – ME and the Company, as amended from
time to time.
 
“Abdala Mine” means the “Ore Properties” as such term is defined in the Abdala
Loan Agreement.
 
 “Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144.  With respect to
the Investor, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as the Investor will be
deemed to be an Affiliate of the Investor.
 
“Business Day” means any day except Saturday, Sunday and any day that is a
federal legal holiday or a day on which banking institutions in San Paolo,
Brazil, Cuiaba, Brazil or the State of New York are authorized or required by
law or other governmental action to close.
 
 
 

--------------------------------------------------------------------------------

 
 
“Closing” means the closing of the purchase and sale of the Common Shares
pursuant to Article II.
 
“Closing Date” means the date of this Agreement, or such other time as the
Closing shall occur in accordance with the agreement of the parties.
 
“Commission” means the Securities and Exchange Commission.
 
“Common Shares” means the shares of Common Stock issued to the Investor at the
Closing.
 
“Common Stock” means the common stock, par value $0.001 per share, of the
Company and any securities into which such common stock may hereafter be
reclassified.
 
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
 
“Company U.S. Counsel” means Pryor Cashman LLP, U.S. counsel to the Company.
 
“Disclosure Materials” means the SEC Reports and the Schedules, considered
together.
 
“Effective Date” means the date that the Registration Statement required by
Sections 2.1 or 2.2 of the Investor Rights Agreement is first declared effective
by the Commission.
 
“Evaluation Date” means a date within 90 days prior to the filing date of the
Form 10-Q for the Company’s most recently ended fiscal quarter.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“GAAP” means U.S. generally accepted accounting principles applied on a
consistent basis during the periods involved.
 
“Intellectual Property Rights” means all patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
licenses and other similar rights that are necessary or material for use in
connection with the Company’s business as described in the SEC Reports.
 
“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (a) all United States,
international and foreign registered patents and applications therefor and all
underlying patent rights, reissues, divisions, renewals, extensions,
provisionals, continuations and continuations-in-part thereof; (b) all
inventions (whether patentable or not), ideas, processes, invention disclosures,
improvements, trade secrets, proprietary information, know-how, technology,
improvements, discoveries, technical data, proprietary processes and formulae,
all source and object code, algorithms, architectures, structures, display
screens, layouts, development tools and all documentation and media
constituting, describing or relating to the above, including, without
limitation, manuals, memoranda and records; (c) all copyrights, copyrights
registrations and applications therefor, copyrightable material including
derivative works, revisions, transformations and adaptations, material that is
subject to non-copyright disclosure protections, and all other works of
authorship and designs (whether or not copyrightable), and all other rights
corresponding thereto throughout the world; (d) all trade names, logos, trade
dress, common law trademarks and service marks, trademark and service mark
registrations and applications therefor throughout the world; (e) domain names;
(f) web sites and related content; (g) intellectual property rights acquired by
license or agreement; (h) all manuals, documentation and materials relating to
the above; and (i) any equivalent rights to any of the foregoing anywhere in the
world.
 
 
2

--------------------------------------------------------------------------------

 
 
“Investor Parties” means the Investor and its directors, officers, shareholders,
partners, employees and agents.
 
“Investor Rights Agreement” means the Investor Rights Agreement, dated as of the
date of this Agreement, among the Company and the Investor, in the form of
Exhibit A.
 
“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind; other than
restrictions on transfer of securities arising under federal or state securities
laws and regulations.
 
“Losses” means any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
preparation and investigation.
 
“Material Adverse Effect” means any of (a) an adverse effect on the legality,
validity or enforceability of any Transaction Document, (b) a material and
adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company and the Subsidiaries, taken as
a whole, or (c) a material and adverse impairment to the Company’s ability to
perform, on a timely basis, its obligations under any Transaction Document.
 
“Material Permits” means all certificates, authorizations and permits issued by
the appropriate federal, state, local or foreign regulatory authorities to the
Company or any of its Subsidiaries necessary to conduct their respective
businesses as described in the SEC Reports.
 
“New York Courts” means the state and federal courts sitting in the City of New
York, the Borough of Manhattan.
 
“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Registration Statement” means a registration statement, including amendments
and supplements thereto, meeting the requirements set forth in the Investor
Rights Agreement and covering the resale by the Investor of the Common Shares.
 
“Revenue” means, for any given period, the consolidated gross revenue of the
Company and its Subsidiaries (as determined pursuant to GAAP) from the Abdala
Mine for such period, after deduction of interest (but not principal) payable
under the Loan Agreement (as applied to such period) and subject to increase or
decrease for any adjustment to such gross revenue for expense reconciliations
made pursuant to Section 12 of the Abdala Loan Agreement with respect to any
prior period.  For avoidance of doubt, Revenue shall include any amounts which
would otherwise be transferred to the Company under the Loan Agreement but are
withheld to satisfy Brazilian withholding tax obligations of the Company or any
Subsidiary of the Company in respect of such transfer.
 
 
3

--------------------------------------------------------------------------------

 
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“Schedules” means the disclosure schedules prepared by the Company and delivered
to the Investor pursuant to this Agreement.
 
“SEC Reports” means all reports required to be filed by the Company under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the two years preceding the date hereof (or such shorter
period as the Company was required by law to file such reports).
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Short Sale” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).
 
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
the Regulation S-X promulgated by the Commission under the Exchange Act.
 
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market (other than the OTC Bulletin Board or the proposed BX Venture Market), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board or the proposed BX Venture Market), a day on which the Common
Stock is traded in the over-the-counter market, as reported by the OTC Bulletin
Board or the proposed BX Venture Market, or (iii) if the Common Stock is not
quoted on the OTC Bulletin Board or the proposed BX Venture Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding to its functions of reporting prices); provided that in the
event that the Common Stock is not listed or quoted as set forth in (i), (ii)
and (iii) hereof, then Trading Day shall mean a Business Day.
 
“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex,
the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the proposed BX Venture Market or the OTC Bulletin Board on which the
Common Stock is listed or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the Investor Rights Agreement, the
Loan Agreement and any other documents or agreements executed in connection with
the transactions contemplated hereunder.
 
1.2           Other Definitional Provisions.  For purposes of this Agreement,
whenever the context requires:  the singular number shall include the plural,
and vice versa; the masculine gender shall include the feminine and neuter
genders; the feminine gender shall include the masculine and neuter genders; and
the neuter gender shall include masculine and feminine genders. The parties
agree that any rule of construction to the effect that ambiguities are to be
resolved against the draft party shall not be applied in the construction or
interpretation of this Agreement. As used in this Agreement, the words “include”
and “including”, and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.” Terms, other than those defined or referenced in Article I, may be
defined elsewhere in the text of this Agreement and, unless otherwise indicated,
shall have the specified meaning throughout this Agreement. The words “hereof”,
“herein”, “hereby”, and “hereunder”, and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement. References to an Article of Section, or
an Exhibit, are (unless otherwise stated) references to an Article or Section
of, or an Exhibit to, this Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
ISSUANCE OF COMMON SHARES
 
2.1           Closing.  Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue to the Investor 6,016,160
Common Shares.  The Closing shall take place at 10:00 a.m. on the Closing Date
at the offices of DLA Piper LLP (US), 1251 Avenue of the Americas, New York, NY
10020-1104 or at such other time or location as the parties may agree, or
through exchange of facsimile or pdf documents.
 
2.2           Conditions of the Investor’s Obligations.  It shall be a condition
to the Investor’s obligation to perform under this Agreement that each of the
following conditions are satisfied:
 
(a)           At the Closing, the Company shall deliver or cause to be delivered
to each Investor the following:
 
(i)           a facsimile copy of a certificate free and clear of all
restrictive and other legends (except as expressly provided in Section 5.1(b)
hereof), evidencing the number of Common Shares issued to the Investor,
registered in the name of the Investor or its custodian as indicated on the
Investor’s signature page hereto (provided that originals of the same are
delivered pursuant to the terms of Section 5.9);
 
(ii)          the Investor Rights Agreement, duly executed by the Company;
 
(iii)         the Loan Agreement, duly executed by the Company;
 
(iv)         the legal opinion of Company U.S. Counsel, in the form attached
hereto as Exhibit B, executed by such counsel, addressed to the Investor;
 
(v)          a certificate of the Company’s Chief Executive Officer, as to the
conditions set forth in Section 2.2(b), (c), (d) and (e) having been satisfied;
 
(vi)         a certificate of the Company’s secretary, as to (i) resolutions
approving this Agreement, the Investor Rights Agreement, the Loan Agreement and
the transactions contemplated hereby and thereby, (ii) the Company’s Articles of
Incorporation; (iii) the Company’s Bylaws and (iv) the incumbency of the
Company’s officers; and
 
(vii)        a copy of the Company’s Articles of Incorporation certified by the
Secretary of State of Nevada;
 
(viii)       a good standing certificate for the Company and each Subsidiary
requested by the Investor; and
 
(ix)         any other documents reasonably requested by the Investor.
 
(b)           The Company’s representations and warranties contained herein
shall remain true and correct as of the Closing Date.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           The Company shall have performed and complied with all of its
covenants set forth herein.
 
(d)           From the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission (except for any suspension
of trading of limited duration agreed to be by the Company, which suspension
shall be terminated prior to the Closing), and, at any time prior to the Closing
Date, trading in securities generally as reported by Bloomberg Financial Markets
shall not have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of the Investor, makes it impracticable or inadvisable to purchase the
Common Shares at the Closing.
 
(e)           As of the Closing Date, there shall have been no Material Adverse
Effect since the date hereof.
 
2.3           Conditions of the Company’s Obligations.  It shall be a condition
to the Company’s obligation to perform under this Agreement that each of the
following conditions are satisfied:
 
(a)           At the Closing, the Investor shall deliver or cause to be
delivered to the Company the following:
 
(i)            the Investor Rights Agreement, duly executed by the Investor; and
 
(ii)           the Loan Agreement, duly executed by the Investor.
 
(b)           The loan to be made to the Company under the Loan Agreement shall
have been fully funded and the proceeds of such loan delivered to or upon the
direction of the Company.
 
ARTICLE III
 
REVENUE SHARE; ANTI-DILUTION SHARES
 
3.1           Revenue Share.
 
(a)           Beginning on the Monday after the Closing Date, and on each Monday
thereafter, or if any such day is not a Business Day, on the next succeeding
Business Day, the Company shall pay Investor, in immediately available funds
(subject to Section 3.1(b)), an amount equal to 50% of the amount of the
Company’s Revenue for the prior week (the “Revenue Share”).  Any amounts payable
hereunder not paid when due shall accrue interest at a rate of 10% per annum
(the “Rate”) and shall automatically become an “Obligation” under the Loan
Agreement (as defined therein) but notwithstanding anything in the Loan
Agreement to the contrary shall continue to accrue interest at the Rate.
 
(b)           The payments to be made pursuant to Section 3.1(a) above may be
made in gold bullion upon mutual agreement of the terms of such payment
(including currency conversion and delivery) of the Company and the Investor.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           If the Company shall suffer a disallowance of any foreign tax
credits described in section 901 of the Internal Revenue Code of 1986, as
amended, (the “Code”) as a result of a determination that any Brazilian
withholding taxes imposed with respect to Revenue are properly the legal
liability of Investor under Brazilian law, or are properly allocable to the
Investor under section 704 of the Code (in either case, “Reallocated FTCs”) and
the Investor actually receives and uses a credit with respect to such
Reallocated FTCs under the Code (the “Reallocated FTC Credit”), (i) the Investor
shall provide the Company with notice of the amount of the Reallocated FTC
Credit which it has actually used and (ii) the Company may reduce future
payments under section 3.1(a) above by an amount equal to the amount of the
Reallocated FTC Credit set forth in such notice. The Company shall cooperate
with Investor to facilitate Investor’s claiming of such Reallocated FTCs for
U.S. federal income tax purposes.
 
(d)           The Company shall not amend, modify or terminate the Abdala Loan
Agreement in a manner which would be reasonably expected to materially adversely
effect the Revenue payable to Investor pursuant to the Revenue Share without the
Investor's consent (not to be unreasonably withheld).
 
(e)           From and after the termination of the Deposit Account Control
Agreement among the Company, Investor and HSBC Bank USA, National Association,
the Company shall provide Investor the right to view on-line all deposit and
withdrawal activity in any bank account into which payments from the Abdala Mine
are made to the Company or any of its Subsidiaries.
 
3.2           Issuance of Anti-Dilution Shares.  If the Company consummates a
Dilutive Financing prior to the later of the fifth anniversary of the Closing
Date and the date the Company has paid in full all amounts payable by the
Company under the Loan Agreement, the Company shall issue to the Investor,
promptly after the closing of such Dilutive Financing, that number of shares of
Common Stock (the “Anti-Dilution Shares”) which results in the Investor’s
percentage ownership of the Company (calculated on a fully-diluted, as-converted
basis) (the “Fully-Diluted Ownership”) after the Dilutive Financing to equal the
Investor’s Fully-Diluted Ownership prior to the Dilutive Financing.  A “Dilutive
Financing” means the Company’s sale and issuance of Common Stock, or securities
convertible or exercisable thereinto,  in a transaction or series of related
transactions in which the Company’s pre-money valuation is less than
$30,000,000.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
4.1           Representations and Warranties of the Company.  The Company hereby
makes the following representations and warranties to the Investor as of the
date hereof and as of the Closing Date:
 
(a)           Subsidiaries.  The Company has no direct or indirect Subsidiaries
other than those listed in the SEC Reports.  Except as disclosed in the SEC
Reports and as disclosed on Schedule 4.1(a), the Company owns, directly or
indirectly, all of the capital stock or comparable equity interests of each
Subsidiary free and clear of any and all Liens, and all the issued and
outstanding shares of capital stock or comparable equity interests of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights.
 
(b)           Organization and Qualification.  The Company and each Subsidiary
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational, charter or equivalent documents.  The Company and each
Subsidiary is duly qualified to conduct business and is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, have or reasonably
be expected to have a Material Adverse Effect.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder.  The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further consent or action is required by the Company,
its Board of Directors or stockholders in connection therewith.  Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies, (ii) laws relating to the availability of
specific performance, injunctive relief or other equitable principles of general
application or (iii) with respect to the indemnification provisions of the
Investor Rights Agreement, public policy.
 
(d)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company, the issuance of the Common Shares, the
grant of the Revenue Share, and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational, charter or equivalent
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company or a Subsidiary is subject (including federal and state
securities laws and regulations and the rules and regulations of any
self-regulatory organization (including any Trading Market) to which the Company
or its securities are subject), or by which any property or asset of the Company
or a Subsidiary is bound or affected; except in the case of each of clauses (ii)
and (iii), such as could not, individually or in the aggregate, have or
reasonably be expected to have a Material Adverse Effect.
 
(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Investor Rights Agreement,
(ii)  filings required by state securities laws, and the filing of a Notice of
Sale of Securities on Form D with the Commission as required under Regulation D
of the Securities Act, (iii) the filings required in accordance with Section
5.5, (iv) the application(s) to each Trading Market for the listing of the
Shares for trading thereon in the time and manner required thereby and (v) those
that have been made or obtained prior to the date of this Agreement.
 
(f)           Issuance of the Common Shares.  The Common Shares have been duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and non-assessable, free
and clear of all Liens.  The issuance of the Common Shares  is not subject to
any preemptive or similar right to subscribe for or purchase securities.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  The authorized capital stock (the “Capital
Stock”) of the Company, immediately prior to the Closing, will consist of:
 
(i)           Preferred Stock.  10,000,000 shares of preferred stock, $0.001 par
value, none of which are issued and outstanding.
 
(ii)           Common Stock.  100,000,000 shares of Common Stock, $0.001 par
value, of which 28,841,572 shares are issued and outstanding.  Section 4.1 of
the Schedule of Exceptions contains a complete and accurate list of, and the
number of shares owned by, the record holders of the outstanding Common Stock.
 
(iii)           Options.  6,000,000 shares of Common Stock are reserved for
issuance under the Company’s 2010 Equity Incentive Plan (the “Option Plan”),
under which options to purchase 5,250,000 of Common Stock have been granted by
the Company and no shares of Common Stock have been issued pursuant to
restricted stock purchase agreements and/or the exercise of outstanding options
granted by the Company under the Option Plan.
 
All the issued and outstanding shares of Common Stock have been duly authorized
and validly issued, are fully paid and nonassessable and were issued in
compliance with all applicable federal and state securities laws.  The Company
has duly and validly reserved 6,000,000 shares of Common Stock for issuance
under the Option Plan. Except for the options granted under the Option Plan and
the rights created under this Agreement and the Investor Rights Agreement, there
are no outstanding rights of first refusal, preemptive rights or other rights,
options, warrants, conversion rights or other agreements or commitments, either
directly or indirectly, for the purchase or acquisition from the Company of any
shares of its Capital Stock or any security convertible into or exercisable for
any shares of its Capital Stock.  Except pursuant to this Agreement, the
Company’s Articles of Incorporation, as amended from time to time (the
“Charter”), and options granted under the Option Plan, the Company is not
obligated to issue or sell any Capital Stock and, except for this Agreement and
the Charter, neither the Company nor any of its stockholders is party to, or
otherwise bound by, any agreement affecting the voting of the Capital
Stock.  The consummation of the transactions contemplated hereunder will not
result in any anti-dilution adjustment or other similar adjustment to the
conversion ratio of any outstanding shares of Capital Stock.  Except as set
forth in the Option Plan or the agreements for options issued thereunder, no
stock plan, stock purchase, stock option or other agreement or understanding
between the Company and any holder of equity securities or rights to purchase
equity securities provide for acceleration or other changes in the vesting
provisions or other terms of such agreement or understanding as the result of
any merger, consolidated sale of stock or assets, change in control or any other
similar transaction by the Company.


(h)           SEC Reports; Financial Statements.  Except as set forth on
Schedule 4.1(h), the Company has filed all SEC Reports on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with GAAP, except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
 
9

--------------------------------------------------------------------------------

 
 
(i)           Press Releases.  The press releases disseminated by the Company
during the 12 months preceding the date of this Agreement, individually and
considered together, do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made and when made, not misleading.
 
(j)           Material Changes.  Since the date of the latest audited financial
statements included in the Company’s most recent Annual Report on Form 10-K,
except as specifically disclosed in the SEC Reports or as set forth in Schedule
4.1(j), (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to have a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses, and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its critical accounting policies or the identity of its
auditors, (iv) the Company has not declared or made any dividend or distribution
of cash or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock, and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans. The Company
does not have pending before the Commission any request for confidential
treatment of information or documents.
 
(k)           Litigation.  There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents, the Common Shares or the Revenue Share or (ii) except as specifically
disclosed in the SEC Reports, could, if there were an unfavorable decision,
individually or in the aggregate, have or reasonably be expected to have a
Material Adverse Effect.  Neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty, except as specifically disclosed in the SEC
Reports.  There has not been, and to the knowledge of the Company, there is not
pending or contemplated, any investigation or inquiry by the Commission
involving the Company or any current or former director or officer of the
Company.  The Company has not received any stop order or other order suspending
the effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
 
(l)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.
 
(m)           Compliance.  Except as set forth in Schedule 4.1(m), neither the
Company nor any Subsidiary (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, banking, occupational health and safety, product
quality and safety and employment and labor matters. The Company is in
compliance with the requirements that are currently applicable to it under the
Sarbanes-Oxley Act of 2002, as amended, and the rules and regulations
thereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
(n)           Material Permits.  The Company and the Subsidiaries possess all
Material Permits, and neither the Company nor any Subsidiary has received any
notice of any Action relating to the revocation or modification of any Material
Permit.
 
(o)           Private Placement.
 
(i)           Neither the Company nor any Person acting on the Company’s behalf
has sold, offered to sell or solicited any offer to buy the Common Shares by
means of any form of general solicitation or advertising.  Neither the Company,
any of its Affiliates nor any Person acting on the Company’s behalf has,
directly or indirectly, at any time within the past six (6) months, made any
offer or sale of any security or solicitation of any offer to buy any security
under circumstances that would (A) eliminate the availability of the exemption
from registration under Regulation D under the Securities Act in connection with
the offer and sale of the Common Shares as contemplated hereby or (B) cause the
offering of the Common Shares pursuant to the Transaction Documents to be
integrated with prior offerings by the Company for purposes of any applicable
law, regulation or stockholder approval provisions, including, without
limitation, under the rules and regulations of any Trading Market.
 
(ii)          The Company is not a United States real property holding
corporation within the meaning of the Foreign Investment in Real Property Tax
Act of 1980.
 
(p)           Material Contracts.  All material agreements that were required to
be filed as exhibits to the SEC Reports under Item 601 of Regulation S-K or are
otherwise material to the Company and its Subsidiaries, taken as a whole
(collectively, the “Material Agreements”), to which the Company or any
Subsidiary of the Company is a party, or the property or assets of the Company
or any Subsidiary of the Company are subject, have been filed as exhibits to the
SEC Reports or are not required to be so filed and have been provided to
Investor.  All Material Agreements are valid and enforceable against the Company
in accordance with their respective terms, except (i) as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, or moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally, and
(ii) as enforceability may be subject to general principles of equity and except
as rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.  The Company is not in
breach of or default under any of the Material Agreements, and to the Company’s
knowledge, no other party to a Material Agreement is in breach of or default
under such Material Agreement.  The Company has not received a notice of
termination nor is the Company otherwise aware of any threats to terminate any
of the Material Agreements.
 
(q)           Application of Takeover Protections.  The Company and its Board of
Directors have taken all necessary action, if any, to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s charter documents or the laws of its state of incorporation
that is or could become applicable to any of the Investors as a result of the
Investors and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents, including, without limitation, as a
result of the Company’s issuance of the Common Shares and the Investor’s
ownership of the Common Shares.
 
 
11

--------------------------------------------------------------------------------

 
 
(r)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries. Any real property and facilities or personal property held under
lease by the Company and the Subsidiaries are held by them under valid,
subsisting and enforceable leases of which the Company and the Subsidiaries are
in material compliance.
 
(s)           Acknowledgment Regarding Investors’ Purchase of Securities.  The
Company acknowledges and agrees that the Investor is acting solely in the
capacity of an arm’s length purchaser with respect to the Company, this
Agreement and the transactions contemplated hereby.  The Company further
acknowledges that the Investor is not acting as a financial advisor or fiduciary
of the Company with respect to this Agreement and the transactions contemplated
hereby.  The Company further represents to the Investor that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives, and no statement, commitment or promise to the Company or any
of its representatives by the Investor is or was an inducement to the Company to
enter into this Agreement or otherwise.
 
(t)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all Intellectual Property Rights.  Neither the Company nor
any Subsidiary has received a written notice that the Intellectual Property
Rights, if any, used by the Company or any Subsidiary violates or infringes upon
the rights of any Person.  Except as set forth in the SEC Reports, all such
Intellectual Property Rights are enforceable and, to the Company’s knowledge,
there is no existing infringement by another Person of any of the Intellectual
Property Rights.
 
(u)           [Reserved].
 
(v)           Transactions With Affiliates and Employees.  Except as disclosed
in the SEC Reports or on Schedule 4.1(v), none of the officers or directors of
the Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company or any
Subsidiary (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case that would be required
to be disclosed now or in the future in an SEC Report pursuant to the
requirements of Item 404 of Regulation S-K promulgated under the Securities Act.
 
(w)           Internal Accounting Controls.  The Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-14 and 15d-14) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company, including its Subsidiaries, is made known to the
certifying officers by others within those entities, particularly during the
period in which the Company’s Forms 10-K or 10-Q, as the case may be, is being
prepared.  The Company’s certifying officers have evaluated the effectiveness of
the Company’s controls and procedures as of the Evaluation Date.  The Company
presented in its most recently filed Form 10-K or Form 10-Q the conclusions of
the certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date.  Since the
Evaluation Date, there have been no significant changes in the Company’s
internal controls (as described in Item 308(c) of Regulation S-K under the
Exchange Act) or, to the Company’s knowledge, in other factors that could
significantly affect the Company’s internal controls.
 
 
12

--------------------------------------------------------------------------------

 
 
(x)           Investment Company.  The Company is not, and will not after the
consummation of the offering of Common Shares contemplated by this Agreement be,
an “investment company” or an Affiliate of an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended.
 
(y)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement.  The Investor shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by the Investor pursuant to written agreements
executed by the Investor which fees or commissions shall be the sole
responsibility of the Investor) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
 
(z)           Certain Registration Matters. Assuming the accuracy of the
Investor’s representations and warranties set forth in Section 4.2(b)-(f), the
offer and sale of the Common Shares by the Company to the Investor under this
Agreement is exempt from the registration requirements of the Securities
Act.  Except as contemplated by the Investor Rights Agreement, the Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company that are currently
outstanding registered with the Commission or any other governmental authority
that have not been satisfied.
 
(aa)           Listing and Maintenance Requirements.  The Company’s Common Stock
is registered pursuant to Section 12 of the Exchange Act, and the Company has
taken no action designed to, or which, to its knowledge, is likely to have the
effect of, terminating the registration under the Exchange Act nor has the
Company received any notification that the Commission is contemplating
terminating such registration.  The Company has not, in the two (2) years
preceding the date hereof, received notice from any Trading Market to the effect
that the Company is not in compliance with the listing or maintenance
requirements thereof.  The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with the listing and
maintenance requirements for continued listing or quotation of the Common Stock
on the Trading Market. The issuance of the Common Shares under the Transaction
Documents does not contravene the rules and regulations of the Trading Market on
which the Common Stock is currently listed or quoted, and no approval of the
shareholders of the Company thereunder is required for the Company to issue and
deliver to the Investor the maximum number of Common Shares contemplated by
Transaction Documents.
 
(bb)           Disclosure.  The Company confirms that, except for the
transactions contemplated by this Agreement or the Loan Agreement or as set
forth in Schedule 4.1(bb), neither it nor any Person acting on its behalf has
provided the Investor or its agents or counsel with any information that the
Company believes constitutes material, non-public information. The Company
understands and confirms that the Investor will rely on the foregoing
representations in effecting transactions in securities of the Company.  All
disclosure provided to the Investor regarding the Company, its business and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including the Company’s representations and warranties set forth in this
Agreement and the Schedules to this Agreement) are true and correct in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.
 
 
13

--------------------------------------------------------------------------------

 
 
(cc)           Acknowledgement Regarding Trading Activity.  Anything in this
Agreement or elsewhere herein to the contrary notwithstanding (except for
Section 5.9 hereof as to the Investor), it is understood and agreed by the
Company (i) that neither the Investor nor any Person to whom an offer of Common
Shares has been made (each, an “Offeree”) has been asked to agree, nor has the
Investor or any Offeree agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or “derivative” securities based on
securities issued by the Company or to hold the Common Shares, securities of the
Company, or “derivative” securities based on securities issued by the Company
for any specified term; (ii) that past or future open market or other
transactions by any Investor or Offeree, including without limitation, Short
Sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) that any Investor or Offeree,
and counter parties in “derivative” transactions to which any such Investor or
Offeree is a party, directly or indirectly, presently may have a “short”
position in the Common Stock, and (iv) that no Investor or Offeree shall be
deemed to have any affiliation with or control over any arm’s length
counter-party in any “derivative” transaction.
 
(dd)           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal, state and foreign income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject and which
are due (unless and only to the extent that the Company and each of its
Subsidiaries has set aside on its books provisions reasonably adequate for the
payment of all unpaid and unreported taxes or has obtained an extension of the
deadline for such filing) and has paid all taxes and other governmental
assessments and charges that are material in amount, shown or determined to be
due on such returns, reports and declarations, except those being contested in
good faith and has set aside on its books provisions reasonably adequate for the
payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations apply.  To the Company’s knowledge, there are
no unpaid taxes in any material amount claimed to be due by the taxing authority
of any jurisdiction, and the officers of the Company know of no basis for any
such claim.  The Company has not executed a waiver with respect to the statute
of limitations relating to the assessment or collection of any foreign, federal,
statue or local tax.  To the Company’s knowledge, none of the Company’s tax
returns is presently being audited by any taxing authority.
 
(ee)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the accountants and lawyers formerly or presently
employed by the Company and the Company is current with respect to any fees owed
to its accountants and lawyers.
 
(ff)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has (i) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
 
14

--------------------------------------------------------------------------------

 
 
(gg)           Solvency.  Based on the financial condition of the Company as of
the Closing Date (and assuming that the Closing shall have occurred), (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive at the
Closing, were it to liquidate all of its assets, after taking into account all
anticipated uses of the cash, would be sufficient to pay all amounts on or in
respect of its debt when such amounts are required to be paid.  The Company does
not intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt).
 
(hh)           Environmental Matters.  Except as otherwise described in Schedule
4.1(hh), (i)  neither the Company nor any of its Subsidiaries is in violation of
any Law, order, permit or other requirement relating to pollution or protection
of human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata) or wildlife,
including without limitation, laws and regulations relating to emissions,
discharges, releases or threatened releases of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products (collectively, “Materials of Environmental Concern”), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
(collectively, “Environmental Laws”), which violation includes, but is not
limited to, noncompliance with any permits or other governmental authorizations
required for the operation of the business of the Company or its Subsidiaries
under applicable Environmental Laws, or noncompliance with the terms and
conditions thereof, nor has the Company or any of its Subsidiaries received any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Company or any of its Subsidiaries
is in violation of any Environmental Law, except, in each case, as would not,
individually or in the aggregate, expect to result in material expenditures or
remediation costs by the Company or its Subsidiaries; (ii) there is no claim,
action or cause of action filed with a court or Governmental Authority, no
investigation with respect to which the Company has received written notice, and
no written notice by any person or entity alleging potential liability for
investigatory costs, cleanup costs, governmental responses costs, natural
resources damages, property damages, personal injuries, attorneys’ fees or
penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Material of Environmental Concern at any location
owned, leased or operated by the Company or any of its Subsidiaries, now or in
the past (collectively, “Environmental Claims”), pending or, to the Company’s
knowledge, threatened against the Company or any of its Subsidiaries or any
person or entity whose liability for any Environmental Claim the Company or any
of its Subsidiaries has retained or assumed either contractually or by operation
of law, except as would not, individually or in the aggregate expect to result
in material expenditures or remediation costs by the Company or its
Subsidiaries; (iii) to the Company’s knowledge, there are no past, present or
anticipated future actions, activities, circumstances, conditions, events or
incidents, including, without limitation, the release, emission, discharge,
presence or disposal of any Material of Environmental Concern, that reasonably
could result in a violation of any Environmental Law, require expenditures to be
incurred pursuant to Environmental Law, except as would not, individually or in
the aggregate expect to result in material expenditures or remediation costs by
the Company or its Subsidiaries; and (iv) neither the Company nor any of its
Subsidiaries is subject to any pending or, to the Company’s knowledge,
threatened proceeding under Environmental Law to which a governmental authority
is a party and which is reasonably likely to result in monetary sanctions of
$50,000 or more.
 
 
15

--------------------------------------------------------------------------------

 
 
(ii)           PFIC.  Neither the Company nor any Subsidiary is or intends to
become a “passive foreign investment company” within the meaning of Section 1297
of the Code.
 
(jj)           OFAC. Neither the Company nor any Subsidiary nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
Person acting on behalf of the Company or any Subsidiary is currently subject to
any U.S. sanctions administered by the OFAC; and the Company will not directly
or indirectly use the proceeds of the Loan, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.
 
(kk)           Money Laundering Laws. The operations of each of the Company and
any Subsidiary are and have been conducted at all times in compliance with the
money laundering statutes of applicable jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency (collectively,
the “Money Laundering Laws”) and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company and/or any Subsidiary with respect to the Money Laundering Laws is
pending or, to the best knowledge of the Company, threatened.
 
(ll)           No Additional Representations.  The Company acknowledges that the
Investor does not make and has not made any representations, warranties or
agreements with respect to the transactions contemplated hereby other than those
specifically set forth in the Transaction Documents.
 
4.2           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company as follows:
 
(a)           Organization; Authority.  The Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder. The execution, delivery and performance by the
Investor of the transactions contemplated by this Agreement has been duly
authorized by all necessary corporate or, if the Investor is not a corporation,
such partnership, limited liability company or other applicable like action, on
the part of the Investor.  Each of the Transaction Documents has been duly
executed by the Investor, and when delivered by the Investor in accordance with
terms hereof, will constitute the valid and legally binding obligation of the
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies, (ii)
laws relating to the availability of specific performance, injunctive relief or
other equitable principles of general application or (iii) with respect to the
indemnification provisions of the Investor Rights Agreement, public policy.
 
(b)           Investment Intent.  The Investor is acquiring the Common Shares as
principal for its own account for investment purposes only and not with a view
to or for distributing such Common Shares or any part thereof in violation of
applicable federal and state securities laws; provided, however that such
representation is made without prejudice to the Investor’s right at all times to
sell or otherwise dispose of all or any part of such Common Shares in compliance
with applicable federal and state securities laws.  Nothing contained herein
shall be deemed a representation or warranty by such Investor to hold the Common
Shares for any period of time.
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           Investor Status.  At the time the Investor was offered the Common
Shares, it was, and at the date hereof it is an “accredited investor” as defined
in Rule 501(a) under the Securities Act.  Such Investor is not a registered
broker-dealer under Section 15 of the Exchange Act.
 
(d)           Reliance on Exemptions.  The Investor understands that the Common
Shares are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of U.S. federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of the Investor set forth in this Section 4.2 in order to
determine the availability of such exemption and the eligibility of the Investor
to acquire the Common Shares.
 
(e)           General Solicitation.  The Investor is not purchasing the Common
Shares as a result of any advertisement, article, notice or other communication
regarding the Common Shares published in any newspaper, magazine or similar
media or broadcast over television or radio or presented at any seminar or any
other general solicitation or general advertisement.
 
(f)           Access to Information.  The Investor acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Common Shares and the merits and
risks of investing therein; (ii) access to public information about the Company
and the Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional public information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.  Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
Company’s representations and warranties contained in the Transaction Documents.
 
(g)           Independent Investment Decision.  The Investor has independently
evaluated the merits of its decision to purchase Common Shares pursuant to this
Agreement, such decision has been independently made by the Investor and the
Investor confirms that it has only relied on the advice of its own business
and/or legal counsel in making such decision.
 
(h)           Transfer or Resale.  The Investor understands that except as
otherwise provided in this Agreement and the Investor Rights Agreement, the
Common Shares have not been and are not being registered under the Securities
Act or any applicable state securities laws and, consequently, the Investor may
have to bear the risk of owning the Common Shares for an indefinite period of
time because the Common Shares may not be transferred unless (i) the resale of
the Common Shares is registered pursuant to an effective registration statement
under the Securities Act; (ii) subject to the provisions of Section 5.1,  the
Investor has delivered to the Company an opinion of counsel to the effect that
the Common Shares to be sold or transferred may be sold or transferred pursuant
to an exemption from such registration; or (iii)  the Common Shares are sold or
transferred pursuant to Rule 144 and, subject to the provisions of Section 4.1,
the Investor has delivered to the Company an opinion of counsel to the effect
that the Common Shares to be sold or transferred may be sold or transferred
pursuant to Rule 144.
 
(i)           Residence.  If such Investor is an individual, then such Purchaser
resides in the state or province identified in the address of such Purchaser set
forth on the signature page hereto; if such Investor is a partnership,
corporation, limited liability company or other entity, then the office or
offices of such Investor in which its investment decision was made is located at
the address or addresses of such Investor set forth on the signature page
hereto.
 
 
17

--------------------------------------------------------------------------------

 
 
(j)           No Additional Representations.  The Investor acknowledges that the
Company does not make and has not made any representations, warranties or
agreements with respect to the transactions contemplated hereby other than those
specifically set forth in the Transaction Documents.
 
ARTICLE V
OTHER AGREEMENTS OF THE PARTIES
 
5.1           (a)           The Company and the Investor agree that the Common
Shares may only be disposed of in compliance with state and federal securities
laws.  In connection with any transfer of the Common Shares other than pursuant
to (i) an effective registration statement, (ii) to the Company, (iii) to an
Affiliate of the Investor or (iv) in connection with a pledge as contemplated in
Section 5.1(b), the transferor thereof will, if required by the Company, provide
to the Company an opinion of counsel selected by the transferor, reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Common Shares under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights of an Investor
hereunder and under the Investor Rights Agreement.
 
(b)           Certificates evidencing the Common Shares will contain the
following legend, until such time as they are not required under Section 5.1(c):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR ANY STATE
SECURITIES LAW.  THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, TRANSFERRED
OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
WITH RESPECT THERETO UNDER THE SECURITIES ACT OR A WRITTEN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION FOR
SUCH SALE, OFFER, TRANSFER OR OTHER ASSIGNMENT IS AVAILABLE UNDER THE SECURITIES
ACT AND SUCH STATE LAWS.  THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT SECURED BY SUCH SECURITIES IN A MANNER THAT COMPLIES
WITH THE SECURITIES ACT.
 
The Company acknowledges and agrees that the Investor may from time to time
pledge, and/or grant a security interest in some or all of the Common Shares
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, the
Investor may transfer pledged or secured Common Shares to the pledgees or
secured parties.  Such a pledge or transfer would not be subject to approval or
consent of the Company and no legal opinion of legal counsel to the pledgee,
secured party or pledgor shall be required in connection with the pledge, but
such legal opinion may be required in connection with a subsequent transfer
following default by the Investor transferee of the pledge.  No notice shall be
required of such pledge.  At the Investor’s expense, the Company will execute
and deliver such reasonable documentation as a pledgee or secured party of
Common Shares may reasonably request in connection with a pledge or transfer of
the Common Shares including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder.
 
 
18

--------------------------------------------------------------------------------

 
 
(c)           Certificates evidencing the Common Shares shall not contain any
legend (including the legend set forth in Section 5.1(b)): (i) following a sale
of such Common Shares while a registration statement (including the Registration
Statement) is effective that covers the resale of the Common Shares, or (ii)
following a sale of such Common Shares pursuant to Rule 144 (assuming the
transferor is not an Affiliate of the Company), or (iii) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the
Commission).  Following such time as restrictive legends are not required to be
placed on certificates representing Common Shares in accordance with this
Section, the Company will, no later than three (3) Trading Days following the
delivery by the Investor to the Company or the Company’s transfer agent of a
certificate representing Common Shares containing a restrictive legend, deliver
or cause to be delivered to the Investor a certificate representing such
securities that is free from all restrictive and other legends.  The Company may
not make any notation on its records or give instructions to any transfer agent
of the Company that enlarge the restrictions on transfer set forth in this
Section.
 
5.2           Furnishing of Information.  As long as the Investor owns the
Common Shares, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act.  As long as the Investor owns Common Shares, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investor and make publicly available in accordance with Rule 144(c) such
information as is required for the Investor to sell the Common Shares under Rule
144. The Company further covenants that it will take such further action as any
holder of Common Shares may reasonably request, all to the extent required from
time to time to enable such Person to sell such Common Shares without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.
 
5.3           Integration.  The Company shall not, and shall use its best
efforts to ensure that no Affiliate of the Company shall, sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Common Shares pursuant to this Agreement in a manner that
would require the registration under the Securities Act of the sale of the
Common Shares to the Investor, or that would be integrated with the offer or
sale of the Common Shares for purposes of the rules and regulations of any
Trading Market.
 
5.4           [Reserved]
 
5.5           Securities Laws Disclosure; Publicity.  By 8:30 a.m. (New York
time) on third Business Day following the Closing Date, the Company will file a
Current Report on Form 8-K or issue a press release disclosing all material
terms of the transactions contemplated hereby (and attach as exhibits thereto
the Transaction Documents) in accordance with the applicable Commission rules
and regulations.  In addition, the Company will make such other filings and
notices in the manner and time required by the Commission and the Trading Market
on which the Common Stock is listed.  Notwithstanding the foregoing, the Company
shall not publicly disclose the name of the Investor, or include the name of the
Investor in any filing with the Commission (other than the Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic filing requirements under the Exchange Act) or any
regulatory agency or Trading Market, without the prior written consent of the
Investor, except to the extent such disclosure is required by law or Trading
Market regulations, in which case the Company shall provide the Investor with
prior notice of such disclosure.
 
 
19

--------------------------------------------------------------------------------

 
 
5.6           Indemnification of the Investor.
 
(a)           In addition to the indemnity provided in the Investor Rights
Agreement, the Company will indemnify and hold the Investor Parties harmless
from any and all Losses that any such Investor Party may suffer or incur as a
result of or relating to (i) any breach of any of the representations,
warranties, covenants or agreements made by the Company in any Transaction
Document or (ii) any Action instituted against the Investor, or any of its
Affiliates, by any stockholder of the Company who is not an Affiliate of such
Purchaser, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of the
Investor’s representation, warranties or covenants under the Transaction
Documents or any agreements or understandings the Investor may have with any
such stockholder or any violations by the Investor of state or federal
securities laws or any conduct by the Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance).  If any Action shall be brought
against any Investor Party in respect of which indemnity may be sought pursuant
to this Agreement, such Investor Party shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing.  Any Investor Party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such Investor
Party except to the extent that (i) the employment thereof has been specifically
authorized by the Company in writing, (ii) the Company has failed after a
reasonable period of time to assume such defense and to employ counsel or (iii)
in such action there is, in the reasonable opinion of such separate counsel, a
material conflict on any material issue between the position of the Company and
the position of such Investor Party.  The Company will not be liable to any
Investor Party under this Agreement (i) for any settlement by an Investor Party
effected without the Company’s prior written consent which consent; or (ii) to
the extent, but only to the extent, that a Loss is attributable to any Investor
Party’s breach of any of the representations, warranties, covenants or
agreements made by the Investor in this Agreement or in the other Transaction
Documents.  In addition to the indemnity contained herein, the Company will
reimburse each Investor Party for its reasonable legal (to the extent provided
herein) and other expenses (including the cost of any investigation, preparation
and travel in connection therewith) incurred in connection therewith, as such
expenses are incurred.
 
5.7           Non-Public Information.  The Company covenants and agrees that,
except as required or permitted by the Transaction Documents or arising out of
the Company’s obligations thereunder, neither it nor any other Person acting on
its behalf will provide the Investor or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto the Investor shall have executed a written
agreement regarding the confidentiality and use of the information. The Company
understands and confirms that each Investor shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.  In the event
of a breach of the foregoing covenant by the Company or any Person acting on its
behalf, the Company shall, upon written notice of such breach, make public
disclosure of such material non-public information.  In the event that the
Company has not made such public disclosure within two (2) business days of such
written notice, in addition to any other remedy provided herein or in the
Transaction Documents or otherwise available, the Investor shall have the right
to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material non-public information without the
prior approval by the Company, its Subsidiaries, or any Person acting on its or
their behalf.   The Investor shall have no liability to the Company, its
Subsidiaries, or any Person acting on its or their behalf for any such
disclosure.
 
5.8           Reservation of Shares.  The Company agrees that if the Company
applies and is accepted to have the Common Stock traded on any Trading Market,
it will use commercially reasonable efforts to list all of the Common Shares on
such Trading Market concurrently with such listing.  Once so listed, the Company
will comply in all material respects with the Company’s reporting, filing and
other obligations under the bylaws or rules of the Trading Market.
 
5.9           Delivery of Share Certificates.  As soon as practicable after the
Closing, but in no event more than five (5) business days after the Closing, the
Company agrees to cause manually executed originals of a certificate evidencing
the Common Shares, registered in the name of the Investor, to be delivered to
the Investor at such address as the Investor shall direct in writing to the
Company on or prior to the Closing Date.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE VI
MISCELLANEOUS
 
6.1           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents; provided, that
the Company shall reimburse the Investor for the reasonable fees and expenses of
its US and Brazilian counsel.  The Company shall pay all stamp and other taxes
and duties levied in connection with the sale of the Common Shares.
 
6.2           Entire Agreement.  The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investor such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
 
6.3           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, (c) the Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given.  The address for such notices and communications shall be
as follows:
 
 
If to the Company:
Resource Holdings, Inc.

11753 Willard Avenue
Tustin, CA. 92782
Phone:  (714) 832-3249
Facsimile No.: (714) 948-8209 
Attn: Michael B. Campbell


 
With a copy to:
Pryor Cashman LLP

7 Times Square
New York, New York  10036-6569
Attn:  Eric M. Hellige, Esq.
Facsimile No.:  (212) 798-6380


 
If to the Investor:
West Ventures, LLC

152 West 57th Street, 54th Floor
New York, NY  10019
Phone:  212-581-0500
Fax:  212-581-0002
Attn: Ari Hirt
Email: ahirt@platinumlp.com
 
 
21

--------------------------------------------------------------------------------

 
 
 
With a copy to:
DLA Piper LLP (US)

 
1201 West Peachtree Street, Suite 2800

Atlanta, GA 30309
Attn: Brian M. Gordon
Fax: (404) 682-7819


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
6.4           Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, (a) in the case of an
amendment, by the Company and the Investor, or (b) in the case of a waiver, by
the party against whom enforcement of any such waiver is sought. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
6.5           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any
party.  This Agreement shall be construed as if drafted jointly by the parties,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Agreement or any of
the Transaction Documents.
 
6.6           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Investor. The Investor may
assign any or all of its rights under this Agreement to any Person to whom the
Investor assigns or transfers any Common Shares; provided that such transferee
agrees in writing to be bound, with respect to the transferred Common Shares, by
the provisions hereof that apply to the “Investor”; and provided, further that
such transferee or assignee is approved by the Company (such approval not to be
unreasonably withheld). Notwithstanding anything to the contrary herein, Common
Shares may be assigned to any Person in connection with a bona fide margin
account or other loan or financing arrangement secured by such securities.
 
6.7           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 5.6 (as to each
Investor Party).
 
6.8           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
party agrees that all Proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) will be exclusively commenced in the New York
Courts.  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action, any claim that it is not personally subject to the jurisdiction
of any such New York Court, or that such Action has been commenced in an
improper or inconvenient forum.  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
Action by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.  Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.  If either party shall commence an Action to
enforce any provisions of a Transaction Document, then the prevailing party in
such Action shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Action.
 
 
22

--------------------------------------------------------------------------------

 
 
6.9           Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Common Shares for a period of
two years from the Closing.  The agreements and covenants contained herein shall
survive the Closing in accordance with their respective terms.
 
6.10         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.11         Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
 
6.12         Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then the Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
 
6.13         Replacement of Common Shares.  If any certificate or instrument
evidencing any Common Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Common Shares.  If a
replacement certificate or instrument evidencing any Common Shares is requested
due to a mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
 
6.14         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under the Transaction
Documents.  The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.
 
 
23

--------------------------------------------------------------------------------

 
 
6.15         Adjustments in Share Numbers and Prices.  In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof, each
reference in any Transaction Document to a number of shares or a price per share
shall be amended to appropriately account for such event.
 
6.16         Limitation of Liability.  Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of the Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of the Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
the Investor or any investor, shareholder or holder of shares of beneficial
interest of the Investor shall be personally liable for any liabilities of the
Investor.
 
6.17         Allocation of Purchase Price.  Investor and the Company shall,
either prior to or after the Closing, reasonably agree to the allocation of a
portion of the $11,400,000 loaned by the Investor to the Company pursuant to the
Loan Agreement for the purchase price of the Common Shares and consideration for
the Revenue Share.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Common Share Purchase
and Revenue Share Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.
 

 
RESOURCE HOLDINGS, INC.
       
By:
/s/ Michael Campbell
   
Name: Michael Campbell
   
Title:   President
     
WEST VENTURES, LLC
       
By:
/s/ Ari Hirt
   
Name: Ari Hirt
   
Title:   Portfolio Manager



 
25

--------------------------------------------------------------------------------

 
 
Exhibit A




Investor Rights Agreement


 
A-1

--------------------------------------------------------------------------------

 


Exhibit B


Form of Legal Opinion


 
D-1

--------------------------------------------------------------------------------

 